Citation Nr: 1512136	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  09-44 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pes planus.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic prostatitis with history of non-specific urethritis.

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for hepatitis C. 



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2007 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In February 2007, the RO declined to reopen the Veteran's claim for entitlement to service connection for PTSD.  The Veteran submitted a timely notice of disagreement (NOD) in May 2007 and the RO subsequently issued a statement of the case (SOC) in September 2009.  He filed a substantive appeal, VA Form 9 Appeal to the Board of Veterans' Appeals, in November 2009.  

In September 2009, the RO issued a rating decision that declined to reopen the Veteran's claims for a right knee disability, pes planus, and chronic prostatitis with history of non-specific urethritis.  It also denied the Veteran's claim of service connection for hepatitis C.  The Veteran filed a timely NOD in December 2009.  The RO issued a SOC in January 2014 and the Veteran filed a VA Form 9 in March 2014.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO declined to reopen a previously-denied claim of service connection for PTSD; the Veteran did not perfect an appeal of that decision, and the decision became final.  

2.  Evidence received since August 2000 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD. 

3.  In a January 1991 rating decision, the RO declined to reopen a previously-denied claim of service connection for a right knee disability; the Veteran did not perfect an appeal of that decision, and the decision became final.  

4.  Evidence received since January 1991 rating decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for a right knee disability.

5.  In a January 1991 rating decision, the RO declined to reopen a previously-denied claim of service connection for pes planus; the Veteran did not perfect an appeal of that decision, and the decision became final.

6.  Evidence received since January 1991 rating decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for pes planus. 

7.  In a July 1996 rating decision, the RO declined to reopen a previously-denied claim of service connection for chronic prostatitis with history of non-specific urethritis; the Veteran did not perfect an appeal of that decision, and the decision became final.

8.  Evidence received since January 1991 rating decision is either cumulative or redundant, and does not relate to an unestablished fact necessary to establish the claim, or raise a reasonable possibility of substantiating the claim of service connection for chronic prostatitis with history of non-specific urethritis

9.  There is medical evidence diagnosing PTSD, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptoms and an in-service stressor.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The January 1991 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for a right knee strain, is final.  38 U.S.C.A. § 4004(b) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

4.  Evidence submitted subsequent to the January 1991 rating decision, denying service connection for bilateral hearing loss, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The January 1991 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for pes planus, is final.  38 U.S.C.A. § 4004(b) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

6.  Evidence submitted subsequent to the January 1991 rating decision, denying service connection for pes planus, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  The July 1996 rating decision, which declined to reopen the Veteran's claim of entitlement to service connection for chronic prostatitis with history of non-specific urethritis, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

8.  Evidence submitted subsequent to the July 1996 rating decision, denying service connection for chronic prostatitis with history of non-specific urethritis, is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

9.  The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f)(5) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in letters dated October 2006 May 2009, the RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the bases for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO also explained what was necessary substantiate his claims for service connection.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The Veteran's claim to reopen his previously-denied claim of entitlement to service connection for PTSD was adjudicated in a February 2007 rating decision, and his other claims were adjudicated in a September 2009 rating decision.  As such, the October 2006 and May 2009 letters met the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, and the Veteran's statements.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

PTSD

The Veteran is seeking service connection for PTSD, which he contends resulted from an in-service sexual assault that occurred while he was in solitary confinement within the Navy brig.  

The Veteran filed a claim to reopen his previously-denied claim of service connection for PTSD in April 2006.  In the February 2007 rating decision, the RO determined that new and material evidence had not been submitted.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received since the August 2000 rating decision that declined to reopen the claim of service connection includes, in relevant part, an April 2007 buddy statement authored by A.N., in which she described the Veteran's reported incident of sexual assault that he experienced while in the Navy brig.  The letter indicates that the Veteran was taken to solitary confinement, where he was beaten and put into a cell.  Then, he was reportedly sodomized by two guards.  The Veteran also told A.N. that he heard another inmate screaming while in solitary confinement, which the Veteran believed was evidence that he was also attacked.  The Veteran told A.N. that he did not want to tell anyone why he wanted to get out of the Navy because of his fear of retribution; A.N. recounted that the Veteran began to sob "uncontrollably" so she "dropped the subject altogether and tried to console him."   

The new evidence also includes an April 2009 letter authored by the Veteran's treating VA psychologist.  The letter indicates that the Veteran currently has a DSM-IV diagnosis of PTSD and that it "appears that" the Veteran's PTSD is due to the Veteran's reported sexual assault trauma that he contends occurred during his period of active duty service.  The psychologist indicated that the Veteran has explained he did not report the incident because he was afraid of possible negative repercussions, which, the physician explained, is "consistent with many cases of sexual assault in the military."  The psychologis went on to explain that because those who do report sexual assault are not believed or punished.  Finally, the psychologist stated that "it seems" that the Veteran's PTSD was caused by the Veteran's reported incident.  

The Board notes that 38 C.F.R. § 3.304(f)(4) provides that, in cases of an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

In this case, the Veteran's claim of service connection for PTSD was previously denied, in part, because he had not shown that his PTSD was related to service, and had not successfully corroborated his reports of being sexually assaulted while in service.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The credibility of newly submitted evidence is presumed when determining whether a claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  As explained in further detail below, in claims of PTSD based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident and medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011). Thus, the Board finds that the submission of information regarding the Veteran's reported in-service personal assault, as well as the statement from his treating psychologist linking the Veteran's current PTSD to that incident, is new and material, as it has not previously been associated with the record and it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the evidence received provides evidence relating the Veteran's in-service personal assault to his current PTSD.  38 C.F.R. 3.304(f)(2) (2014).  

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for PTSD will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Right Knee

The Veteran filed a claim to reopen his previously-denied claim of service connection for a right knee sprain in April 2009.  In the September 2009 rating decision, the RO determined that new and material evidence had not been submitted.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received since the January 1991 rating decision that declined to reopen the claim of service connection includes, in relevant part: a January 1996 treatment record in which the Veteran describes that his knee "gave out"; a January 2005 private radiology report which found no osseous or soft tissue abnormalities; a February 2014 VA treatment record in which the Veteran complained of knee pain; and several VA treatment records that indicate the Veteran is currently diagnosed with knee arthralgia.  Additionally, the Veteran has submitted a statement indicating that his right knee was injured in service, and that he was put on light duty as a result.  He also reported that he aggravated this condition during his "civil service employment."  (See July 2009 statement from the Veteran.)

The Board notes that the treatment records documenting a current diagnosis of a knee condition and the lay statement from the Veteran is new evidence, as the evidence was not previously associated with the record.  However, it is not material.  Specifically, the evidence does not relate to an unestablished fact necessary to substantiate the claim.  Because the new evidence only establishes that which has not been disputed, that the Veteran has a current right knee condition, the evidence received is cumulative and does not relate to an unestablished fact necessary to establish the claim.  As there is no evidence showing that the Veteran's current diagnosis of knee arthralgia, or any other right knee condition, is related to service, the Board concludes that new and material evidence has not been received to reopen the claim.  Therefore, the appeal on the issue is denied.

Pes Planus

The Veteran filed a claim to reopen his previously-denied claim of service connection for pes planus in April 2009.  In the September 2009 rating decision, the RO determined that new and material evidence had not been submitted.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received since the January 1991 rating decision that declined to reopen the claim of service connection includes, in relevant part: a VA treatment record from June 2011 which includes an impression of "severe pes planus."  Additionally, the Veteran submitted a lay statement indicating that he was treated in service for fallen arches and was told in service that his arches fell "due to the conditions of boot camp."  (See July 2009 statement from the Veteran.)

The Board notes that the treatment record documenting a current diagnosis of pes planus and the statement from the Veteran is new evidence, as it was not previously associated with the record.  However, it is not material.  Specifically, the evidence does not relate to an unestablished fact necessary to substantiate the claim.  Because the new evidence only establishes that which has not been disputed, that the Veteran has a current diagnosis of pes planus, the evidence received is cumulative and does not relate to an unestablished fact necessary to establish the claim.  As there is no evidence showing that the Veteran's current diagnosis of pes planus is related to service, the Board concludes that new and material evidence has not been received to reopen the claim.  Therefore, the appeal on the issue is denied.

Chronic prostatitis with history of non-specific urethritis

The Veteran filed a claim to reopen his previously-denied claim of service connection for chronic prostatitis with history of non-specific urethritis in April 2009.  In the September 2009 rating decision, the RO determined that new and material evidence had not been submitted.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The evidence received since the July 1996 rating decision that declined to reopen the claim of service connection includes, in relevant part a statement from the Veteran that he incurred the condition from a service member and that he was treated in service for the condition.  The Veteran reported that the condition has worsened over the years and that his VA treatment records would include treatment for the condition.  (See July 2009 statement from the Veteran.) 

The Board notes that the Veteran's statement is new, as it was not previously associated with the record.  However, it is not material.  Specifically, the evidence does not relate to an unestablished fact necessary to substantiate the claim.  Because the new evidence only establishes that which has not been disputed, that the Veteran was diagnosed with chronic prostatitis with history of non-specific urethritis in service, the evidence received is cumulative and does not relate to an unestablished fact necessary to establish the claim.  As there is no evidence showing that the Veteran's previously-diagnosed chronic prostatitis with history of non-specific urethritis persists or that the Veteran has any condition that is related to his in-service diagnosis, the Board concludes that new and material evidence has not been received to reopen the claim.  Therefore, the appeal on the issue is denied.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

PTSD

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2014). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2014).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

Moreover, it is well established that if a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R. § 3.304(f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Menegassi, 638 F.3d at 1382; see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002).  

In this case, the Veteran seeks service connection for PTSD on the basis of an in-service sexual assault.  Specifically, as noted above, the Veteran claims that he was sexually assaulted while he was in solitary confinement within the Navy brig.  

The Board notes that the Veteran's report of in-service sexual and physical assault falls within a category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  There is also medical opinion evidence that links the Veteran's PTSD to the in-service sexual assault.  As noted above, in an April 2009 letter, the Veteran's VA psychologist linked the Veteran's PTSD to his reported in-service sexual assault.  The psychologist indicated that the Veteran currently has a DSM-IV diagnosis of PTSD and that it "appears that" the Veteran's PTSD is due to the Veteran's reported sexual assault trauma.  The psychologist noted that the Veteran did not report the incident while on active duty, but he explained that the Veteran's decision is "consistent with many cases of sexual assault in the military."  

The Board places great probative value on the April 2009 VA psychologist's letter that addresses this issue.  At that time, the psychologist opined that the Veteran's PTSD seemed to be linked to the in-service event, and indicated that the Veteran's lack of reporting the incident is consistent with the actions of military members who have experienced a personal assault in service.  Furthermore, VA treatment records and the VA psychologist's letter indicate that the Veteran has been in VA outpatient treatment for a number of years.

Generally speaking, a diagnosis of PTSD does not by itself corroborate the claimed stressor.  See Patton.  However, in the context of personal assault claims, the U.S. Court of Appeals for the Federal Circuit has specifically held that 38 C.F.R. § 3.304(f)(5) specifically contemplates medical opinions as probative evidence that may corroborate a past assault stressor.  Menegassi v. Shinseki, 638 F.3d 1379 (2011). Therefore, the Board finds the VA psychologist's opinion sufficient to corroborate the Veteran's reported in-service stressor.  

There is competent and credible positive medical opinion evidence from the Veteran's VA treating physician that he has PTSD due to service.  As such, the Board resolves all reasonable doubt in favor of the Veteran and finds that he has PTSD as the result of military sexual trauma.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, service connection for PTSD is warranted. 



ORDER

New and material evidence to reopen a claim of entitlement to service connection for PTSD has been received; the appeal is granted to this extent.

As new and material evidence has not been received, the claim of entitlement to service connection for a right knee disability is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for pes planus is not reopened and the appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for chronic prostatitis with history of non-specific urethritis is not reopened and the appeal is denied.

Entitlement to service connection for PTSD is granted.  


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of service connection for hepatitis C.

The Veteran has submitted a statement, received in July 2009, which indicates that he attributes his hepatitis C to one of several risk factors he reports being exposed to while on ative duty.  First, he attests that he served as a hospital corpsman for the navy, which he contends exposed him to contaminated blood and fluids as a part of his duties as a caregiver; he also indicated that he cleaned up bodily waste from bodies and floors.  Additionally, he reports that he shared the same needle gun for inoculation during boot camp, which was administered by corpsmen.  

The Board notes that the Veteran was denied service connection for hepatitis C because he had a history of intravenous drug use, which is a "high risk activity" for contracting hepatitis C and because there was no link to an in-service event shown by the medical evidence.  The Veteran's treatment records corroborate that he has used illicit drugs.

The Board notes that, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and  (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

The Board finds that the McLendon requirements are satisfied with respect to the claim of entitlement to service connection for hepatitis C and, therefore, it is necessary to remand this claim for a VA examination.  With regard to the first McLendon element, evidence of a current disability is shown in the Veteran's VA treatment records, which note that he has a current diagnosis of hepatitis C. 

With respect to the second McLendon element, the incurrence of the Veteran's hepatitis C in service, the Veteran has reported, as indicated above, that he was exposed to hepatitis C through his duties as a Navy corpsman and through the inoculations that he and other service members received.  The Board notes that the Veteran's DD Form 214 indicates he completed the Hospital Corps School in Great Lakes, Illinois in December 1973; service personnel records also seem to indicate he enrolled at the Hospital Corps School in September 1973.  As such, the Board accepts that the Veteran's statements regarding his exposure to bodily fluids are credible.  Furthermore, the Board recognizes that the Veteran is competent to testify that he was inoculated with needles that had been used on other service members.  Thus, the second McLendon element is satisfied. 

Finally, the Board finds that the low threshold of the third McLendon element is satisfied by the fact that the Veteran's exposure to fellow service members' bodily fluids and the direct percutaneous exposure to blood such as by acupuncture with non-sterile needles is a medically recognized risk for hepatitis.  

However, there is insufficient evidence to decide the claim.  Therefore, the Board finds it necessary to remand the claim for a VA examination and etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hepatitis C.  All necessary tests, if any, should be requested.  The claims file must be available for review and the examiner is requested to obtain a detailed history regarding risk factors for hepatitis C.

The examiner is asked to provide an opinion addressing the following question:  is it at least as likely as not (50 percent or greater probability) that the Veteran's active military service or events therein, contributed in any way to the Veteran contracting hepatitis C?  The examiner is asked to specifically consider the Veteran's in-service military occupational specialty (MOS) of a Navy corpsman, his contention that he was inoculated with a shared needle, and his reported intravenous drug use.  In making this determination, it is essential that the report include a full discussion of all modes of transmission and a rationale as to why the examiner believes each risk factor did or did not contribute to the Veteran contracting hepatitis C.

In making this assessment, the examiner is to consider the VBA Fast Letter 04-13 (June 29, 2004) and any other pertinent medical data and/or medical literature, which may reasonably explain the medical guidance in the study of this case.  

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, the examiner should specify the type of information and/or data that is needed, and all reasonable steps to obtain the specified information and/or data should be exhausted before concluding that the answer cannot be provided.  See Jones v. Shinseki, 12 Vet. App. 382 (2010) (holding that if an examiner is unable to provide the requested medical opinion he must explain how the limits of medical knowledge had been exhausted).

The examiner should provide a rationale that fully explains the basis for the conclusions reached.

2.  After the development requested above has been completed, as well as any additional development deemed necessary, re-adjudicate the issue of entitlement to service connection for hepatitis C.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


